I am particularly pleased to offer my warm
congratulations to Ambassador Insanally, both on my own
behalf and on behalf of the Government of the Republic of
Tunisia, on his election to the presidency of the General
Assembly at its forty-eighth session. I am delighted to see
him directing our work and I am convinced that in the
choice it has made, the General Assembly intended to
honour his country, which has been devoted to the cause of
peace and international cooperation.
I would also like to take this opportunity to thank his
predecessor, Mr. Stoyan Ganev, for the contribution he made
to the work of the forty-seventh session and for the great
skill he evinced at that time.
It is also a pleasant duty to pay tribute to the Secretary-
General of the Organization, Mr. Boutros Boutros-Ghali, for
his efforts and the determination in implementing the
objectives and decisions of the United Nations aimed at
resolving conflicts throughout the world. His is far from an
easy task, particularly since those conflicts have multiplied
and the activity and role of the United Nations today have
increased as well.
I should also like to congratulate the new Member
States that have acceded recently to membership of our
Organization and to welcome their delegations here present.
I am quite certain that they will make their own valuable
contributions to what is being done by the United Nations to
promote peace and cooperation between nations.
After the spectacular upheavals that the world has
undergone, the current session provides us with a propitious
opportunity to take a close look at the circumstances and the
prospects offered by these changes and to consider ways and
means of strengthening our Organization and its new fields
of action, particularly on the basis of preventive diplomacy
and on building relationships of trust and cooperation
between States.
Starting from 7 November 1987, Tunisia has been
engaged in laying the foundations of a modern and advanced
State capable of adapting to the changes that have taken
place and continue to take place in the world. Tunisia hopes
that after the era of dogmatism and ideology, the world will
be able to evince greater maturity by putting more vigour in
striving for cooperation between nations and solidarity
between peoples.
One of the signs of such maturity is undoubtedly the
dynamic peace process in the Middle East. There can be no
doubt that the premisses of peace in the Middle East which
are now attracting the attention of the entire international
community are an indication that an end to decades of
confrontation, destruction and suffering is now in view.
The historic mutual recognition between Israel and the
Palestine Liberation Organization and the declaration of
principles relating to the occupied territories are all
important signposts along the road towards recognition of the
legitimate rights of the Palestinian people, and are a cause
for hope that a just and comprehensive peace in the Middle
East is in the offing.
Tunisia, while welcoming these developments, would
like to voice the hope that Israel will show the necessary
courage to reach agreement with the Arab parties concerned
in order to achieve a just and lasting peace that will
guarantee that all the peoples of the region will live in
security and stability, and that in the place of strife and
conflict there will be good-neighbourliness.
Devoted as it is to the universal values of peace and
justice, Tunisia will continue to endeavour to give impetus
to this dynamic peace process in the Middle East with a
view to undoing the knot of the crises and conflicts that
beset the world today.
In line with this stance, Tunisia has made a point of
being associated with the efforts of the international
community and with the work of the United Nations in the
service of peace, security and stability.
It is in this context that we should view Tunisia’s
participation in the operations involving supervision of the
elections in Cambodia, despite the enormous difficulties that
were encountered.
Forty-eighth session - 27 September l993 17
Also, Tunisia recently responded to the United Nations
appeal to take part in the Somali operation; unfortunately,
the situation seems to indicate that a return of peace in the
short term seems rather unlikely.
Tunisia also responded to the United Nations appeal to
be associated in United Nations efforts in the Western
Sahara, the purpose of which is to lay the groundwork for
holding a referendum.
Regarding the tragedy of the people of Bosnia and
Herzegovina, Tunisia once again appeals to the conscience
of the world to work determinedly towards seeking a just
settlement based on law and international legality rather than
on the basis of fait accompli politics, so that a swift end may
be put to this tragedy, particularly as winter is near.
Since it remains faithful to its Arab and Islamic
identity, and since it also belongs to the Maghreb, Tunisia
will do everything it can to strengthen the ties of
brotherhood and cooperation in order to achieve our
objectives so that we may be able to realize the aspirations
of our peoples of a better future. It is in this spirit that
Tunisia and Algeria have recently concluded an agreement
on the demarcation of the borders between our two fraternal
countries. The agreement will be deposited shortly with the
United Nations.
In this context, we should like to express our sincere
hope that all the problems in the Gulf region will be
properly and rationally resolved, including the boundary
disputes between Iraq and Kuwait and between the United
Arab Emirates and the Islamic Republic of Iran, and that this
will be achieved by peaceful means in line with existing
agreements and the norms of international legality, in
keeping with the new spirit which now inspires international
relations as well as with the aspirations of our world after
peace and stability in this particularly sensitive region.
Tunisia’s efforts on the Arab Maghreb’s level in its
capacity as current president of the Arab Maghreb Union
aim at creating the necessary conditions that would enable
us to make progress in building the Maghreb and
strengthening its role in the international arena. Building the
edifice of the Maghreb is part and parcel of the current
development of international relations, which favours
regional groupings. We for our part are doing everything we
can to ensure that the Arab Maghreb Union keeps pace with
events in a way that will make it possible to establish
fruitful relations in the international context and more
particularly with the regional Arab, European and
Mediterranean groups so that, as a group it may serve as an
instrument of peace and cooperation and a bastion of
security and stability.
The dispute between Libya, a member of the Arab
Maghreb Union and three Western countries is a source of
deep concern for us. Tunisia has worked hard within the
Maghreb framework and at the Arab level to find a
negotiated and honourable settlement that would safeguard
the interests of all parties and spare the region the risk of
any escalation of tension and instability.
Tunisia has always worked for strengthening peace and
cooperation in Africa. It is our hope that in future Africa
will reap the beneficial side-effects of the profound
international political and economic changes that have taken
place, so that it may devote its efforts to development.
Tunisia, which has welcomed the process of change in
South Africa, and looks forward with optimism to seeing the
April 1994 elections restore this great African country to a
place worthy of its standing within the African family, calls
upon all political parties to respect the agreement that has
been concluded, and to implement it in good faith so that the
peoples of Azania can see an end to racism and the advent
of a new era of democracy.
The establishment, at the most recent Summit of the
Organization of African Unity, of machinery for the
management and settlement of conflicts in Africa is also a
source of great satisfaction. In our view, this is evidence of
the determination of the African Heads of State to turn the
page once and for all on wars and disputes and to embark
upon a new era based on dialogue and fruitful cooperation.
Henceforth, Africa will have to rely essentially on its
own resources. However, it does need the support of the
international community so that its efforts may succeed in
achieving the goal of African development and African
stability.
Attention should be drawn to the suffering of many
African States as a result of upheavals and conflicts such as
those witnessed by Somalia, Liberia and Angola, which have
now become sources of major concern for the entire
international community. The international community must
not remain unmoved by such events, which undermine whole
States and sap their potential. We believe that the
international community is capable of contributing genuinely
to national reconciliation in those countries, and that by so
doing it will make it possible to eliminate all the other
sources of tension in the continent.
18 General Assembly - Forty-eighth session
The profound changes in international relations have
undoubtedly imparted a global dimension to the problems of
the world. International solidarity and cooperation in the
new shape they have taken, have become an absolute
necessity whether the issue in question has to do with the
maintenance of peace, disarmament, the upholding of human
rights, or with addressing problems relating to the
environment, demography and development.
On November 7th, Tunisia charted for itself an
unswerving course in that area and boldly has taken several
decisive steps toward laying the foundations of a State that
functions under the rule of law, through institutions that
uphold fundamental freedoms. Thus the concepts and
principles of human rights, freedom, pluralism, the rule of
law and State institutions, have become constants on which
all Tunisians unite around their President Ben Ali, in order
to devote themselves to laying the foundations of our
society.
Tunisia has spared no effort to ensure the success of the
International Conference on Human Rights in Vienna, to
facilitate the successful elaboration of a common approach
and to identify the appropriate machinery to ensure respect
for human rights.
My country remains convinced that development,
combatting poverty, the settlement of disputes that arise from
foreign occupation, the elimination of racism and fanaticism,
are all absolute imperatives in defending human rights of
people, ensuring the stability of States and enabling their
peoples to progress.
In this respect, I should like to highlight one particular
scourge namely the dangerous phenomenon of extremism
and terrorism, especially that type of extremism which dons
the garb and mask of religion while, in spirit and action, it
constitutes a total negation of democracy and human rights.
Tunisia, which unmasked in time the doublespeak of
that type of extremism, has been able, through an overall
strategy of political, economic, cultural and social
achievement, to contain this phenomenon and thwart its
designs. Consequently, our country now enjoys safety,
stability and continued progress.
We have listened with great attention to President
William Clinton when he spoke this morning of the risks
which continue to threaten security and stability throughout
the world, particularly extremism - racial extremism above
all - and religious extremism, which breed hatred and
terrorism. Tunisia continues to appeal to the international
community to intensify its efforts to contain this
phenomenon which sows anarchy and chaos in the bosom of
the international community and hampers the development
process.
It is high time for the international community as a
whole to give serious thought to this phenomenon, to define
its various forms and manifestations and to devise an
international course of action and a legal framework to
combat it. We should also look for just foundations that
would reinforce the laws of asylum now in force in all
States.
It is obvious that while the right of asylum acquires a
humanitarian character and is essentially a part of State
sovereignty, the granting of asylum should be in accordance
with certain ethical rules and principles which must be
respected.
Tunisia believes that the right of asylum is one of those
common human values which must not be used for the
purposes other than those for which they were created.
The persistence of old problems and conflicts which
drag on in various parts of the world, delays in development
which plague a considerable segment of mankind highlight
the fragility of peace and security. Consequently, it is
essential to work for genuine disarmament. It was in
keeping with this thinking that Tunisia acceded to the Non-
Proliferation Treaty, the Treaty banning the development of
biological weapons and signed, in January 1993, in Paris, the
Convention on the Prohibition of the Development,
Stockpiling and Use of Chemical Weapons and on Their
Destruction.
I hardly need to recall that the concept of security
transcends the purely military aspects and embraces various
elements that encompass political stability and economic
security. This means we have to draw up an agenda for
development as a necessary prerequisite for the success of
An Agenda for Peace.
The right of both present and future generations to live
in a healthy environment is today at the very centre of the
concerns of the international community and is one of the
main concerns of my country.
To this end, Tunisia adopts a policy that combines
preventive and remedial environmental programmes. That
policy has yielded so far, many tangible results, in areas
such as the conservation and safeguarding of natural
resources, the protection of fisheries and coastlines, and the
Forty-eighth session - 27 September l993 19
improvement of the quality of life. Ratification of the
international conventions which followed the Earth Summit
and the creation of a national Commission on Sustainable
Development are all tangible facts which reflect Tunisia’s
commitment to the implementation of the decisions of the
Rio de Janeiro Summit.
It goes without saying that steps taken at the national
level can only be viable to the extent that the international
community succeeds in identifying the interrelationships
between the problems of the environment and those of
development.
In this connection, there is need for a new approach in
addressing the issues of North-South relations. This means
moving towards strengthening of a multilateral economic
system in order effectively to respond to the priorities of the
poorer countries.
Tunisia has constantly given concrete expression to
cooperation between the North and the South in its various
aspects because it is convinced of the interdependence of the
interests of the two groupings and the link between the
growth and volume of assistance provided by the countries
of the North. That is why it would be judicious to formulate
a new approach to international cooperation which would
encompass development assistance, trade, investment and the
transfer of technology.
To avoid a North-South schism, the developed countries
must take account of the economic problems of the countries
of the South, especially those problems that relate to the
development process as well as the problems relating to the
restructuring of their economies and to indebtedness.
We cannot deal with international trade without taking
up one vital question, namely the necessity of establishing a
link between the transfer of technology to the developing
countries and capital flows.
In this connection, it must be recalled that indebtedness
and debt-servicing, in the case of the developing countries,
in most cases is the main obstacle that impedes further
development and hampers full participation in the world
economy.
Although Tunisia has always honoured its financial
commitments I should like in this connection to reiterate
some proposals we made earlier on this subject: in
particular regarding the rescheduling of debt by creating a
special fund to finance job-creating development projects.
There is no doubt that such projects, in addition to their
direct return which would be beneficial to the recipient
countries, will have the effect of settling populations in their
original regions and thus contribute to reducing migratory
flows to wealthier countries.
In this very Hall, President Zine El Abidine Ben Ali
proposed a contract for peace and development that in our
estimation, would strengthen the existing capabilities and
enhance potential in the States of the North and of the South
alike.
In his recent address to the European Parliament at
Strasbourg in June 1993, President Zine El Abidine Ben Ali
further proposed organizing a conference on the development
of the Maghreb States with a view to establishing a new
political, economic, social and cultural partnership between
the Maghreb and the European States.
Before concluding, I wish to touch on the question of
the restructuring of the organs of the United Nations. I want
again to welcome the initiatives of Mr. Boutros Boutros-
Ghali to adapt the universal Organization’s structures to the
ongoing changes in international relations, to rationalize the
activities of the United Nations system and to reorganize the
methods of its functioning. The elements of the proposed
reform package should be carefully considered and discussed
by all Member States with a view to making the
Organization’s new structure more efficacious.
The projected reforms - whether involving enlargement
of the Security Council, redeployments in the Secretariat or
cuts in spending - deserve our attention to the extent that
they take account of the interests of the developing
countries. We think the reforms should emphasize the
principle of equality among Member States and guarantee
decision-making balance among the Organization’s various
organs, and particularly with respect to the Security Council
and the General Assembly.
Let me conclude by reiterating my wishes for the
success of the work of the forty-eighth session; we count on
it to realize the hopes of the peoples of our world.
